Citation Nr: 0005944	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-45 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $1,452.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1945 and from March 1952 to November 1952.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
January 1994 decision of the RO's Committee on Waivers and 
Compromises, which denied the veteran's claim for waiver of 
recovery of an overpayment of Section 306 pension benefits in 
the amount of $1,452.  In January 1997, the Board remanded 
the case to the RO for additional development of the 
evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded Section 306 pension benefits 
effective from January 1968; he was notified at that time 
that his monthly pension rate depended on the amount of his 
annual income and that it was his duty to immediately inform 
the VA of any income changes that would cause his annual 
income to exceed the maximum limit for the rate of pension 
being paid to him.  

3.  In a Section 306 Pension Eligibility Verification Report 
submitted in November 1990, the veteran reported that his 
family's income consisted of monthly Social Security benefits 
for him and his wife; on the basis of this report, the RO 
continued to authorize pension payments because the income 
reported did not exceed the maximum annual limit.

4.  In May 1993, the veteran verified receipt of retirement 
and unearned interest income in 1990, which was not reported 
at the time of the November 1990 Eligibility Verification 
Report.  

5.  In a July 1993 letter, the RO notified the veteran of a 
proposal to terminate his pension benefits, effective 
February 1, 1990, on the basis of unreported income that 
caused his countable annual income to exceed the maximum 
limit; in a September 1993 letter, the RO notified the 
veteran that his Section 306 pension benefits were terminated 
retroactive to January 1, 1991, due to additional income, 
resulting in an overpayment of benefits.  

6.  In a January 1994 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of Section 306 pension benefits in the amount of 
$1,452.  

7.  For the period of January 1, 1991 through September 1993, 
the veteran was paid $44 a month (or $1,452 for the entire 
period) in Section 306 pension benefits when he was due $0, 
thus creating a $1,452 overpayment.

8.  The veteran was solely at fault in the creation of the 
overpayment of Section 306 pension benefits by virtue of his 
failure to report the entire amount of his income in a timely 
manner to the VA; fault on the part of the VA has not been 
shown.

9.  Recovery of the overpayment of Section 306 pension 
benefits would not deprive the veteran of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the veteran.

10.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the veteran has not shown entitlement to 
Section 306 pension, based upon his actual income during the 
period in question.

11.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.



CONCLUSION OF LAW

Recovery of an overpayment of Section 306 pension benefits in 
the amount of $1,452 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid Section 306 pension benefits 
on the basis that his countable income did not exceed the 
maximum annual limit when, in fact, his actual income was 
greater than what the RO had been led to believe.  The RO's 
Committee on Waivers and Compromises in January 1994 denied 
the veteran's request for waiver of recovery of the $1,452 
debt, which was calculated after the RO discovered unreported 
retirement and unearned income of the veteran.   

A review of the record shows that by letter in April 1968 the 
veteran was awarded Section 306 pension benefits effective 
from January 1968.  The RO informed him that his right to 
continued pension payments were explained in an attached VA 
Form 21-6896.  In the form, the RO informed him that his 
monthly pension rate depended on the amount of his annual 
income, and that he must immediately report if he began to 
receive additional income which would cause his annual income 
to exceed the maximum limit for the rate of pension being 
paid to him in order to avoid an overpayment that was subject 
to recovery.  

In a Section 306 Pension Eligibility Verification Report 
(EVR) received in November 1990, the veteran reported that 
his sole monthly income of $639.60 for himself and $357.60 
for his wife was derived from Social Security.  In reporting 
all other annual income for 1990, the veteran stated 
"none."  He indicated unreimbursed family medical expenses 
of $1,406.29 for 1990.  In an EVR received in November 1991, 
the veteran again reported income from Social Security and 
unreimbursed medical expenses.  

In a December 1991 letter, the RO notified the veteran that 
his pension award of $44 was being continued in view of his 
net countable income from Social Security reported on an EVR.  
The RO instructed the veteran to immediately report income 
changes for himself and his dependents.  

In a June 1992 letter, the RO reminded the veteran that it 
was his responsibility to report income changes at any time 
there was a significant change and to report all income from 
all sources each year upon receipt of his annual EVR.  

In a May 1993 letter, the RO requested the veteran to verify 
the accuracy of additional income which was discovered that 
did not agree with the income he previously reported to the 
VA.  The RO listed the additional retirement and unearned 
income and asked the veteran to certify that all income was 
correct as shown.  Later that month, the veteran certified 
that the additional income was correct.  In a separate 
statement received in May 1993, the veteran explained that he 
had no life insurance and that the unreported income was 
considered his funeral expenses.  He apologized for not 
reporting the income, if he had been required to do so, but 
felt that he had to have his burial expenses paid.  

In a July 1993 letter, the RO informed the veteran of a 
proposal to terminate his pension benefits, effective 
February 1, 1990, on the basis of his statement of income of 
$3,133 for 1990 and his EVR for 1990.  The RO informed the 
veteran of ways to minimize the potential overpayment as the 
result of the proposed action.  

In a September 1993 letter, the RO informed the veteran that 
his pension benefits were terminated, effective January 1, 
1991, on the basis of his report of additional income of 
$3,133 for 1990 which he had not previously reported.  The RO 
notified the veteran that the termination would result in the 
creation of an overpayment in his account.  

In an EVR received in November 1993, the veteran reported 
monthly Social Security income of $719.60 for him and $402.60 
for his wife, and $360 a month for him from National 
Automatic Sprinkler Company.  He reported that he had $2,000 
in the bank.  In a separate statement, the veteran indicated 
that his bank account would soon be depleted for vehicle, 
house taxes, and automobile insurance paid out every six 
months.  

In December 1993, the veteran's request for a waiver of 
recovery of the overpayment of benefits was received.  With 
his waiver request, he submitted a financial status report, 
reflecting a monthly deficit of $31.12 after subtracting 
monthly expenses from income.  

In a January 1994 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of Section 306 pension benefits in the amount of 
$1,452.  

In February 1994, the veteran expressed his disagreement with 
the decision, asserting that he was not able to repay the 
debt.  In his August 1994 substantive appeal, the veteran 
stated that it would create a hardship to repay the 
overpayment and that the money received from the VA which had 
created the overpayment was money he earned through military 
service.  

In January 1997, the Board remanded the case to the RO in 
order to obtain detailed financial information regarding the 
veteran's 1990 income, for association with the record.  

In April 1997, the RO requested the veteran to submit 
detailed financial information regarding his 1990 income.  He 
did not reply.  Thereafter, the case was returned to the 
Board.  


II.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  Section 306 pension is a benefit payable by VA to 
veterans of a period of war because of disability.  The 
veteran was receiving pension under the provisions of Public 
Law 86-211, now known as Section 306 pension, because Section 
306 of Public Law 95-588 authorized persons entitled to 
receipt of pension on December 31, 1978, to elect to continue 
to receive such pension at the rate payable on that date.  
See 38 C.F.R. § 3.960(a) (1999).  

Section 306 pension must be terminated if the pensioner's 
income exceeds the amount stated in 38 C.F.R. § 3.26(a).  38 
C.F.R. 3.960(b)(4) (1999).  The annual income limit for a 
veteran with dependents for 1990 was $10,909.  38 C.F.R. § 
3.26(a).  If the veteran is married and living with his 
spouse, there will be included as income of the veteran all 
income of the spouse in excess of whichever is the greater, 
the amount of the spouse income exclusion specified in 
Section 306(a)(2)(B) of Pub. L. 95-588 or the total earned 
income of the spouse which is reasonably available to the 
veteran.  38 U.S.C.A. § 1521(a), (c), and (j) (West 1991); 38 
C.F.R. §§ 3.252(b), (c) and (d), 3.262(b)(2) (1999).  
Retirement benefits, including Social Security benefits minus 
10 percent, are considered in determining income, as are 
earnings from employment and investments.  38 C.F.R. 
§ 3.262(e) and (f) (1999).  Unreimbursed medical expenses 
which have been paid and which exceed 5 percent of the 
claimant's reported annual income will be excluded from 
annual income.  38 C.F.R. § 3.262(l) (1999).  

The effective date of a discontinuance of an award of Section 
306 pension is determined in accordance with the requirements 
of 38 C.F.R. § 3.660(a)(2) (1999), which provides, in 
pertinent part, that "[w]here reduction or discontinuance of 
a running award of section 306 pension . . . is required . . 
. because of an increase in income, which increase could not 
reasonably have been anticipated based on the amount actually 
received from that source the year before, the reduction or 
discontinuance shall be made effective the end of the year in 
which the increase occurred."

A review of the record shows that the veteran was paid 
Section 306 pension benefits from January 1, 1990 through 
September 1993 on the basis that his and his wife's income 
from Social Security did not exceed the maximum annual limit.  
In fact, the veteran also received retirement and unearned 
income in 1990, which brought his countable income for the 
year above the maximum income he was allowed to receive and 
still be entitled to Section 306 pension from the VA.  In the 
EVR submitted in November 1990, the veteran reported that the 
Social Security benefits for 1990 amounted to $639.60 a month 
(or $7,675.20 annually) for himself and $357.60 a month (or 
$4,291.20 annually) for his wife, and that his unreimbursed 
medical expenses paid in 1990 were $1,406.29.  The veteran 
also verified receipt of retirement income and unearned 
interest income totalling $3,133 in 1990, which was 
discovered in 1993.  With the additional income of $3,133, 
the veteran's countable income for 1990, after calculating 
Social Security income deductions and deductions based on 
unreimbursed medical expenses, clearly exceeded the $10,909 
maximum income allowable for a veteran with dependents for 
1990.  Accordingly, discontinuance of pension at the end of 
1990 was required by the applicable regulations, creating an 
overpayment of $1,452.  Once Section 306 pension has been 
terminated by reason of excess income, that person is 
thereafter precluded from establishing entitlement under any 
other pension program except the improved pension program.  
38 C.F.R. § 3.960(d).

In short, for the period of January 1, 1991 through September 
1993 the veteran was paid $1,452 ($44 a month for 33 months) 
in pension benefits when he was entitled to $0, thereby 
creating an overpayment of $1,452.  The Board concludes the 
overpayment of pension benefits was properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its January 1994 decision determined 
that waiver of recovery of an overpayment of Section 306 
pension benefits was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of Section 306 
pension benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the veteran was solely at fault in the creation of the 
debt because he underreported his family's income, 
specifically his retirement and unearned income, for 1990.  
The record shows that the veteran was awarded Section 306 
pension benefits effective from January 1968.  He was 
informed at that time that his monthly pension rate depended 
on the amount of his annual income and that it was his duty 
to immediately inform the VA of any income changes that would 
cause his annual income to exceed the maximum limit for the 
rate of pension being paid to him.  He was again reminded of 
the duty to report income changes in letters in December 1991 
and June 1992.  Despite the reminders of his duty to report, 
the veteran failed to inform the RO of the total amount of 
his income in the 1990 EVR, wherein he reported no income 
other than Social Security.  It was not until after the RO 
learned of his additional income and the veteran verified the 
payment of additional income in 1990 that the RO learned of 
the full extent of the veteran's income for that year.  The 
EVR was very specific in requesting amounts and sources of 
all income he and his wife received in that year.  The only 
explanation the veteran has provided for not supplying the 
requested information accurately was that he considered the 
additional income to be for his funeral and burial expenses 
as he did not have life insurance, so he did not report it.  
Nevertheless, the request for specific income information was 
very clear and the failure to provide that information 
constitutes significant and primary fault on the part of the 
veteran.  Consequently, the Board finds that the veteran was 
at fault for the creation of the overpayment of $1,452 
because he failed to report his entire income after he had 
been advised of the reporting requirements and rights to 
continued pension payments.  

As to whether there was any fault on the part of the VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of the VA.  Upon learning 
of the income changes, the VA took prompt action to terminate 
the veteran's pension benefits.  It is clear that the 
veteran's actions caused the overpayment without any fault on 
the part of the VA to offset his fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The most recent information concerning the veteran's assets, 
income, and expenses was submitted in a financial status 
report in December 1993.  At that time, he reported a monthly 
net income of $1,482 consisting of retirement ($360), Social 
Security ($683), and other ($36.60) income for him, and 
Social Security ($366) and other ($36.60) income for his 
wife.  He reported total monthly expenses of $1,513.32, 
including $400 for food, $250 for utilities and heat, $35 for 
telephone, $193.32 for insurance, $40 for clothing, $250 for 
medical expenses, $100 for gas for vehicle, $45 for taxes, 
and $200 for his wife's care.  He listed assets of $2,000 
cash in the bank, $10 cash on hand, $1,000 for furniture and 
household goods, $2,400 for two automobiles, $250 for 
trailers/boats/campers.  The monthly expenses exceeded the 
net monthly income by $31.12.  

Based on the December 1993 income and expense information of 
record, it is concluded that the record does not demonstrate 
that recovery of the debt would render the veteran unable to 
provide for life's basic necessities.  The financial status 
report shows a $31.12 a month deficit; however, the veteran 
had more than enough cash in the bank at that time with which 
to repay the VA debt and cover basic living expenses.  It has 
been many years since the veteran has submitted comprehensive 
information about his assets, income, and expenses, and he 
has not furnished any evidence that financial hardship would 
result given his current circumstances.  Therefore, absent a 
finding that the veteran's ability to provide for life's 
basic necessities would be endangered at present, it may not 
be held that financial hardship would result upon recovery of 
the debt.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the veteran has not shown entitlement to Section 
306 pension benefits, based on his actual income during the 
period in question.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  The 
VA made erroneous payments of benefits based on incorrect 
income information provided by the veteran, which he in turn 
failed to rectify, and he, in turn, benefited.  To allow him 
to profit by retaining money erroneously paid as a result of 
his own fault under these circumstances clearly constitutes 
unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits is 
against equity and good conscience.  The veteran is solely at 
fault in the creation of the debt because he failed to report 
the total amount of his income to the RO in a timely manner, 
as requested.  To allow him to retain $1,452 when he has not 
shown his entitlement to such benefits would constitute 
unjust enrichment for him.  Recovery of the debt would not 
result in financial hardship for him.  Also, he has not shown 
entitlement to pension benefits, so recovery of the 
overpayment would not defeat the purpose for which the 
benefits are intended.  Lastly, he has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.  In light of these factors, the Board finds 
that the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence is against 
the waiver of recovery of the overpayment, the doctrine of 
giving the benefit of the doubt to the veteran is not for 
application in this case.


ORDER

Waiver of recovery of an overpayment of Section 306 pension 
benefits in the amount of $1,452 is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

